UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1232



KENNETH D. LIGGINS,

                                              Plaintiff - Appellant,

          versus


MELVILLE   JOHNSON,  P.C.;  GEORGE  MELVILLE
JOHNSON; CHRISTOPHER VAUGHN; DAWN M. RIVERA;
MARK THACKER,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cv-00901-GBL)


Submitted:   August 27, 2007             Decided:   September 6, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth D. Liggins, Appellant Pro Se. Jeffrey Hamilton Geiger,
SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth D. Liggins appeals the district court’s order

dismissing his civil complaint without prejudice for lack of

subject matter jurisdiction and for improper venue.*               We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Liggins v. Melville Johnson, P.C., No. 1:06-cv-00901-GBL (E.D. Va.

filed Jan. 4, 2007; entered Jan. 8, 2007).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




     *
      Appellees contend we lack jurisdiction because the notice of
appeal was not timely filed. However, because the judgment was not
set forth on a separate document, the time for noting an appeal did
not begin to run until 150 days from entry of the order and the
appeal was timely. See Fed. R. App. P. 4(a)(2), (7).

                                  - 2 -